Citation Nr: 1627338	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army from March 1969 to December 1970, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied the Veteran's claim for individual unemployability.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2011.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to appellate consideration of the Veteran's claim, further development is necessary.  

The Veteran avers that his service-connected PTSD prevents him from working as a barber.  See Veteran's Application for Increased Compensation Based on Unemployability dated October 26, 2015.

The Veteran is currently service-connected for the following disabilities: PTSD, rated 70 percent disabling; a gunshot wound to the neck, rated 10 percent disabling; and scar residuals, rated noncompensable.  The Veteran has not yet been afforded a VA examination to determine the effect his service-connected disabilities have on his employability.  Upon remand, the AOJ should schedule the Veteran for an examination to determine the effect his disabilities, singularly or cumulatively, have on his employability.  

The Board also notes that the record demonstrates that the Veteran received Social Security disability and unemployment benefits.  However, these records, while potentially relevant to the Veteran's claim, have not been obtained.  Upon remand, the AOJ is to obtain the Veteran's Social Security records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records relating to care the Veteran has received, if any for his service-connected disabilities.

2. The AOJ should request from the SSA all records associated with the Veteran's SSA claims.  In particular, request copies of the SSA disability determination, unemployability determination, and all medical records considered.  If no SSA records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

3. After completing the development outlined above, schedule the Veteran for appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected disabilities.  Access to the Veteran's claims file must be made available to the examiner(s) for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  The examination(s) should include a statement on the level of severity of any occupational impairment resulting of the Veteran's service-connected disabilities.  The explanation for all opinions expressed must be provided.  

3. The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After completing the above development, the AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or VA medical opinion, as is deemed necessary.

5. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the TDIU issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


